DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks/arguments filed for Application 15/377,227 filed on 23 March 2022.
Claims 12, 15-16, 19, 31, 34-35, 40 and 43 have been previously canceled. 
Claims 1 and 21 have been amended.
Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, and 44-45 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112:

Claims 21-30, 32-33, 36-37, 39, 44, and 45 stand rejected under 35 USC § 112 (pre-AIA ), second paragraph, as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

1. Applicant argues that the amendments to the claims are sufficient to overcome the rejection under 35 USC § 112 (pre-AIA ), second paragraph.

Examiner, however, respectfully disagrees as the claim is silent as to what specific device in the system actually performs the above steps recited. As such, and as there is no specific definition and/or description of the features at issue in the Specification to provide further guidance and/ description, the above limitation features are considered still considered to be indefinite. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, 44, and 45 stand rejected under 35 U.S.C. § 101 as being directed to a judicial exception. 

1. Applicant argues that the claims do not fall into any of the enumerated groupings of abstract ideas. 

Examiner respectfully disagrees. The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; advertising; marketing; sales activities or behaviors; business relations); managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), inasmuch as the claimed method as a whole is directed towards the abstract idea of facilitating a peer-to-peer transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account, involving steps which are nothing more than merely following a set of predetermined instructions or rules to carry out storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), but for the recitation of generic computer components. Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). 

Performing steps comprising following a set of predetermined instructions or rules to carry out receiving, storing, transmitting, comparing, displaying data and/or information associated with a financial transaction falls within the certain methods of organizing human activity grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., server, memory, processor, communication network), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. Applicant’s argument is therefore unpersuasive. 

2. Applicant argues that the claims integrate the judicial exception into a practical application, and that the claims reflect an improvement in the functioning of the computer and technical field. 

Examiner respectfully disagrees. 

According to the 2019 PEG, limitations that are indicative of integration into a practical application include:

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)

Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo

Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

The instant claim recites the additional elements – using a computer device to perform the steps comprising:

one or more electronic servers connected to a communication network, each electronic server comprising a non-transitory memory storing computer-readable instructions that, when executed by a processor, cause the one or more electronic servers to: 

register a first entity with the system using one or more authentication factors; 

create a publicly available linked credit account (LCA) for the first entity in a central database that is configured to be searchable using a public search engine; 

associate the LCA with one or more unique identifiers comprising public information about the first entity; 

link the publicly available LCA to a private account of the first entity, wherein the LCA comprises a one-way account configured to accept deposits of one or more assets from any entity and permit withdrawal of the one or more assets by only the first entity, the one or more assets comprising a decentralized nonmonetary unit of value; 

receive, via a communication network, a request from a second entity to initiate an anonymous transaction with the LCA based on a unique identifier of the one or more unique identifiers, wherein the second entity is not registered with the system; 

determine that the transaction is a deposit of an asset of the one or more assets to the LCA; 

receive, via the communication network, the asset from an electronic payment account of the second entity; 

anonymously deposit the asset into the LCA, such that identifying information about the LCA is not divulged to the second entity and identifying information about the second entity is not divulged to the first entity or an institution where the LCA resides; 

send, via the communication network, a confirmation of the deposit to the first entity and the second entity based on respective notification preferences; and automatically transfer the asset from the LCA to the private account of the first entity at a predetermined time configured by the first entity. 

In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The computing system in all the steps is recited at a high-level of generality (i.e., as a processor performing computer functions) such that it amounts no more than mere instructions to apply the exception using computer components. Hence, the additional elements in the claims are components suitably programmed to perform their respective functions. The claims at issue do not require any non-generic computer, network, or other components, or even a non-generic arrangement of known, pieces but merely call for performance of the claimed functions on a set of computer components. The computing system in all the steps of the claim is recited at a high-level of generality (i.e., as processors performing computer functions) such that it amounts no more than mere instructions to apply the exception using computer components. 

The computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a computer component. Simply implementing the abstract idea on a computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the claims are analogous with respect to the timer feature found in Ex-parte Smith.

Examiner respectfully disagrees. In Ex-parte Smith, a specific timing device and/or mechanism is employed for the express purpose of delaying automatic execution of an order in order to permit the additional inclusion of trading data (e.g., bid/quotes/offers/pricing). In the instant application, the delay is merely the consequence of instructions and/or rule-set preferences implemented subject to certain conditions and is akin to a business decision merely being made. Additionally, the Applicant’s specification is silent and/or absent any description or disclosure as to any delay or timer mechanism and/or device that is similar to the timer feature described by the Smith invention. The analogy is therefore not valid. Applicant’s argument is therefore unpersuasive.

4. Applicant argues that the claims amount to significantly more under Step 2B.

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account while using rules and/or instructions to carry out the steps recited - storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), as well as the tracking/monitoring and transmitting/processing (currency conversion) of account data and/or information subject to specific user preferences (i.e., rules and instructions) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30, 32-33, 36-37, 39, and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Amended claim 21 recites “registering, by a system, a first entity using one or more authentication factors, the system comprising one or more electronic servers connected to a communication network, each electronic server comprising a non-transitory memory storing computer-readable instructions executed by a processor; creating, by the system, a publicly available linked credit account (LCA) for the first entity that is configured to be searchable using a public search engine; associating, by the system, the LCA with one or more unique identifiers comprising public information about the first entity; linking, by the system, the publicly available LCA to a private account of the first entity, wherein the LCA comprises a one-way account configured to accept deposits of one or more assets from any entity and permit withdrawal of the one or more assets by only the first entity, the one or more assets comprising a decentralized nonmonetary unit of value; receiving, by the system via [[a]] the communication network, a request from a second entity to initiate an anonymous transaction with the LCA based on a unique identifier of the one or more unique identifiers, wherein the second entity is not registered with the system; determining, by the system, that the transaction is a deposit of an asset of the one or more assets to the LCA; receiving, by the system via the communication network, the asset from an electronic payment account of the second entity; anonymously depositing, by the system, the asset into the LCA, such that identifying information about the LCA is not divulged to the second entity and identifying information about the second entity is not divulged to the first entity or an institution where the LCA resides; sending, by the system via the communication network, a confirmation of the deposit to the first entity and the second entity based on respective notification preferences; receiving, by the system, via the communication network, one or more user preferences from the first entity, the one or more user preferences comprising instructions to hold the asset for a predetermined period of time and transfer said asset at a currency conversion rate that is most favorable among a plurality of currency conversion rates from one or more foreign exchange services; continuously monitoring in real time, by the system via the communication network, variations in the currency conversion rates of the one or more foreign exchange services; while delaying the transfer of said asset, determining, by the system, that the currency conversion rate among the plurality of currency conversion rates is most favorable at a specific time within the predetermined period of time; and automatically transferring, by the system via the communication network, the asset from the LCA to the private account of the first entity within the financial institution at the specific time”. 

However, it is unclear where, in the specification, support or disclosure for said system comprising one or more electronic servers connected to a communication network, each electronic server comprising a non-transitory memory storing computer-readable instructions executed by a processor can be found. 

Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that facilitates the above steps recited specifically being performed by said system. 

Examiner is unable to find where, in the specification, description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed can be found to enable the devices recited (e.g., system comprising one or more electronic servers connected to a communication network, each electronic server comprising a non-transitory memory storing computer-readable instructions executed by a processor) to perform the steps described. (Lack of algorithm, MPEP 2161.01 I, “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.

There is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)]." 

The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). 

Dependent claims 22-30, 32-33, 36-37, 39, and 44-45 are rejected based upon their dependency upon rejected independent claim 21.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. § 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30, 32-33, 36-37, 39, and 44-45 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

With regard to claim 21, the claim recites “registering, by a system, a first entity using one or more authentication factors, the system comprising one or more electronic servers connected to a communication network, each electronic server comprising a non-transitory memory storing computer-readable instructions executed by a processor; creating, by the system, a publicly available linked credit account (LCA) for the first entity that is configured to be searchable using a public search engine; associating, by the system, the LCA with one or more unique identifiers comprising public information about the first entity; linking, by the system, the publicly available LCA to a private account of the first entity, wherein the LCA comprises a one-way account configured to accept deposits of one or more assets from any entity and permit withdrawal of the one or more assets by only the first entity, the one or more assets comprising a decentralized nonmonetary unit of value; receiving, by the system via [[a]] the communication network, a request from a second entity to initiate an anonymous transaction with the LCA based on a unique identifier of the one or more unique identifiers, wherein the second entity is not registered with the system; determining, by the system, that the transaction is a deposit of an asset of the one or more assets to the LCA; receiving, by the system via the communication network, the asset from an electronic payment account of the second entity; anonymously depositing, by the system, the asset into the LCA, such that identifying information about the LCA is not divulged to the second entity and identifying information about the second entity is not divulged to the first entity or an institution where the LCA resides; sending, by the system via the communication network, a confirmation of the deposit to the first entity and the second entity based on respective notification preferences; receiving, by the system, via the communication network, one or more user preferences from the first entity, the one or more user preferences comprising instructions to hold the asset for a predetermined period of time and transfer said asset at a currency conversion rate that is most favorable among a plurality of currency conversion rates from one or more foreign exchange services; continuously monitoring in real time, by the system via the communication network, variations in the currency conversion rates of the one or more foreign exchange services; while delaying the transfer of said asset, determining, by the system, that the currency conversion rate among the plurality of currency conversion rates is most favorable at a specific time within the predetermined period of time; and automatically transferring, by the system via the communication network, the asset from the LCA to the private account of the first entity within the financial institution at the specific time”. However, the claim is silent as to what specific device in the system actually performs the above steps recited.

As such, and as there is no specific definition and/or description of the features at issue in the Specification to provide further guidance and/ description, the above limitation features are considered indefinite.

The Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Dependent claims 22-30, 32-33, 36-37, 39, and 44-45 are rejected based upon their dependency upon rejected independent claim 21.

Claim Rejections – 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, and 44-45 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent method claim 21 is directed towards facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account, involving steps which are nothing more than merely following a set of predetermined instructions or rules to carry out storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), as well as the tracking/monitoring and transmitting/processing (currency conversion) of account data and/or information subject to specific user preferences (i.e., rules and instructions) but for the recitation of computer-related components.  Claim 21 is directed to the abstract idea of transferring/depositing assets between accounts while using rules and/or instructions to carry out the steps recited, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 21 recites: “registering, …, a first entity using one or more authentication factors, …; creating, …, a publicly available linked credit account (LCA) for the first entity that is configured to be searchable using a public search engine; associating, …, the LCA with one or more unique identifiers comprising public information about the first entity; linking, …, the publicly available LCA to a private account of the first entity, wherein the LCA comprises a one-way account configured to accept deposits of one or more assets from any entity and permit withdrawal of the one or more assets by only the first entity, the one or more assets comprising a decentralized nonmonetary unit of value; receiving, …, a request from a second entity to initiate an anonymous transaction with the LCA based on a unique identifier of the one or more unique identifiers, wherein the second entity is not registered with the system; determining, …, that the transaction is a deposit of an asset of the one or more assets to the LCA; receiving, …, the asset from an electronic payment account of the second entity; anonymously depositing, …, the asset into the LCA, such that identifying information about the LCA is not divulged to the second entity and identifying information about the second entity is not divulged to the first entity or an institution where the LCA resides; sending, …, a confirmation of the deposit to the first entity and the second entity based on respective notification preferences; receiving, …, , one or more user preferences from the first entity, the one or more user preferences comprising instructions to hold the asset for a predetermined period of time and transfer said asset at a currency conversion rate that is most favorable among a plurality of currency conversion rates from one or more foreign exchange services; continuously monitoring in real time, …, variations in the currency conversion rates of the one or more foreign exchange services; while delaying the transfer of said asset, determining, …, that the currency conversion rate among the plurality of currency conversion rates is most favorable at a specific time within the predetermined period of time; and automatically transferring, …, the asset from the LCA to the private account of the first entity within the financial institution at the specific time”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Facilitating the transfer of assets between accounts is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l.). Because the claim is directed to the performance of economically related (e.g., financial) transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

Performing steps comprising following a set of predetermined instructions or rules to carry out storing (receiving), providing (generating and transmitting), tracking, monitoring, computing (converting) data and/or information associated with a financial transaction falls within the certain methods of organizing human activity grouping of abstract ideas.  Other than the mere nominal recitation of a computer-related device – nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “communication network”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account while using rules and/or instructions to carry out the steps recited.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating a Peer-to-Peer (P2P) transfer of assets between electronic payment accounts of entities in a financial transaction utilizing a unique identifier associated with an electronic payment address of the linked payment account while using rules and/or instructions to carry out the steps recited - storing (receiving) account data and/or information of at least one transacting entity which includes identity attributes and transaction specific information associated with a specific financial transaction. The steps also includes providing (generating and transmitting) the account data and/or information including identity attributes and transaction specific information (e.g., transfer of assets), as well as the tracking/monitoring and transmitting/processing (currency conversion) of account data and/or information subject to specific user preferences (i.e., rules and instructions) using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Independent claim 1 recites substantially the same limitations as claim 21 above and is ineligible for the same reasons. The subject matter of claim 1 corresponds to the subject matter of claim 21 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 21 applies to claim 1 accordingly.

Dependent claims 2-11, 13-14, 17-18, 20, 22-30, 32-33, 36-37, 39, 41-42, and 44-45, add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

Claims 1-11, 13-14, 17-18, 20-30, 32-33, 36-37, 39, 41-42, and 44-45 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692